85 U.S. 657 (1873)
18 Wall. 657
HERSHFIELD
v.
GRIFFITH.
Supreme Court of United States.

*658 Mr. Lyman Trumbull, for the appellant.
Messrs. J. Hubley Ashton and N. Wilson, contra.
Mr. Justice BRADLEY delivered the opinion of the court.
The only point made in this case is, that being one of equity jurisdiction it was tried by jury as an action at law. This being so it would seem that, under the seventh article of amendments to the Constitution, it should have been removed by writ of error and not by appeal. But that aside, *659 we have just decided in Hornbuckle v. Toombs that equitable as well as legal relief may be pursued by the form of action prescribed by the Territorial legislature. There is no complaint that this was not done, or that substantial justice was not administered between the parties.
JUDGMENT AFFIRMED.
Dissenting, Justices CLIFFORD, DAVIS, and STRONG.